                                           Case 5:20-cv-01188-SVK Document 19 Filed 08/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 20-cv-01188-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     601 1ST STREET, LLC, et al.,                          Re: Dkt. No. 18
                                  11                     Defendants.

                                  12           Plaintiff reports that this case has settled. ECF 18. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By September 17, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not

                                  15   filed by the specified date, then the parties shall appear on September 24, 2020 at 10:00 a.m. and

                                  16   show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a

                                  17   statement in response to this Order no later than September 17, 2020, describing with specificity

                                  18   (1) the parties’ efforts to finalize settlement within the time provided, and (2) whether additional time

                                  19   is necessary, the reasons therefor, and the minimum amount of time required to finalize the settlement

                                  20   and file the dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: August 7, 2020
                                  24

                                  25

                                  26
                                                                                                       SUSAN VAN KEULEN
                                  27                                                                   United States Magistrate Judge

                                  28
